United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 11, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30332
                         Summary Calendar


SANDRA GERHOLD,

                                    Plaintiff-Appellant,

versus

AVONDALE INDUSTRIES, INC. EMPLOYEE BENEFIT PLAN,
also known as Avondale Industries Inc. Health Plan,
also known as Avondale Industries Inc. Group Benefit
Plan, also known as Group Life Insurance Co.; JEFFERSON
PILOT FINANCIAL INSURANCE COMPANY, formerly known as
Guarantee Life Insurance Company,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 02-CV-3386
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sandra Gerhold appeals the district court’s decision

granting the motion for summary judgment filed by Avondale

Industries, Inc. (Avondale) and Jefferson Pilot Financial

Insurance Company (Jefferson Pilot).   Gerhold argues that the

Summary Plan Description is the document which governs

eligibility for disability benefits and that it granted exclusive


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30332
                                -2-

discretion to the Avondale Committee as Plan Administrator to

determine eligibility for benefits.   The Summary Plan Description

expressly provides that it is not the plan and that in the event

of a conflict, the plan document controls.   This language is

clear and unambiguous and establishes that it is not the plan

governing eligibility for benefits.   Gerhold has not shown that

the district court erred in determining that the long-term

disability insurance policy issued by Jefferson Pilot is the plan

that governs an employee’s eligibility for disability benefits.

     Gerhold has not shown that the district court erred in

determining that Jefferson Pilot was a fiduciary under the terms

of the plan and that its decision should be reviewed under the

abuse of discretion standard.   The insurance policy gives

Jefferson Pilot discretionary authority over the management of

the plan and discretionary authority to grant, deny, or review

denied claims, and, therefore, the district court did not err in

determining that Jefferson Pilot was a fiduciary.   See 29 U.S.C.

§ 1002(21)(A); Reich v. Lancaster, 55 F.3d 1034, 1047 (5th Cir.

1995).   Because Jefferson Pilot is the plan fiduciary, the

district court did not err in reviewing its decision under the

abuse of discretion standard.   See Meditrust Fin. Servs. Corp. v.

Sterling Chems. Inc., 168 F.3d 211, 213 (5th Cir. 1999).

     Gerhold argues that the medical evidence in the

administrative record established that she is totally disabled

and is entitled to disability benefits.   A review of the
                           No. 04-30332
                                -3-

administrative record indicates that Jefferson Pilot considered

all of the evidence submitted by Gerhold and that its

determination is supported by substantial evidence and should be

affirmed.   See id. at 214-15.   Jefferson Pilot was not required

to give special deference to the opinion of Gerhold’s treating

physicians.   See Black & Decker Disability Plan v. Nord, 538 U.S.

822, 831-34 (2003).   The medical evidence indicates that

Gerhold’s Crohn’s Disease improved from October 2001 to December

2001 and that by the end of December 2001, her condition was

stable.   Although Dr. Herbert Mayer stated that he believed

Gerhold was disabled, Gerhold’s two other treating physicians,

Dr. William Meyers and Dr. Roger Anatasio, stated that they

believed Gerhold could work as a computer technician for a

different employer under low to moderate stress conditions.

Jefferson Pilot’s denial of disability benefits is supported by

substantial evidence in the administrative record.    See

Meditrust, 168 F.3d at 214-15.   Therefore, the district court did

not err in granting the motion for summary judgment filed by

Avondale and Jefferson Pilot.    See Melton v. Teachers Ins. &

Annuity Ass’n of America, 114 F.3d 557, 559 (5th Cir. 1997).

     AFFIRMED.